Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Brian Boon on August 25th 2021 and August 27th 2021.
	
The application has been amended as follows: 
In the Title:
SYSTEM AND METHOD FOR NETWORK IMPLEMENTED CANNABIS DELIVERY AND DRIVER RELEASE OF FUNDS 
In the Specification
The following paragraph in the specification has been amended, this amendment was authorized in the interview with Brian Boon on August 27th 2021: 
[035] Fig. 11 is a system diagram of components in a driver assistance system 540, for the purpose of providing ancillary information to a driver, according to an aspect. A cannabis25 possession monitor 541 exists, which may take the form of a specialized container to hold delivery packages in, or a driver-entered data field on a driver application portal 514, or some other implementation of a monitoring system, according to a preferred aspect. If cannabis is detected by a cannabis possession monitor 541, a GPS device 542 which may be integrated with a driver portal 514 may inform a driver of where such things as state boundaries may be,30 so that a driver does not cross them and thereby potentially break local laws, using a mapping and routing engine 543. If a driver is approaching or required to approach a state9 line, or cross it, a warning is displayed 544, and allows the driver to avoid crossing state boundaries, or reject orders which may bring the driver past state lines if prior efforts to determine legality of an order have failed up to the point of delivery. Optionally, an ID scanner may be present 545 which may verify a driver's or customer's identity by reading a5 driver's license or a specialized identification card for use with the system, and a separate biometric scanner 546 may be included as well, to verify a driver's or customer's identity via fingerprint or some other biometric marker. All data from these components may be sent or retrieved via a network 520 which may allow for integration with a driver portal 514, or 
communication with a database for driver and mapping verification. 

In the Claims
(Currently amended) A system for network-enabled cannabis delivery and driver release of                 funds, comprising: 
	   a first computing device comprising a first memory and a first processor;
	   a retailer portal comprising a first plurality of programming instructions stored in  the first memory which, when operating on the first processor, causes the first computing device to:
	allow a retailer of cannabis to enter retailer information comprising its address, its products,           and its prices;
	store the customer information in a network-accessible database;
	receive orders for cannabis products from a customer; and

   a customer portal comprising a second plurality of programming instructions stored  in the first memory which, when operating on the first processor, causes the first computing device to:
	allow the customer to enter customer information comprising the customer's identity, age, and address;
	store the customer information in the network-accessible database;
	automatically verify that the customer is of legal age to  purchase  cannabis products according to the laws of the state in which the customer is located by comparing the customer information to a database of state laws;
	receive an order from the customer to purchase cannabis products from the retailer, the order comprising an amount of cannabis;
	store the order in the network-accessible database;
	automatically verify that the amount of cannabis is within a limit established by the laws of the state in which  the  customer is located  by comparing the  retailer's address  to the  database of state laws;
	automatically verify that the customer and retailer are located in the same state by comparing the customer address and the retailer address;
	if the order passes both verifications, send the order to the cannabis retailer; 
	publish the order simultaneously to a plurality of delivery persons; and
	transfer digital currency from a user account to the driver portal; and
    a delivery portal comprising a third plurality of programming instructions stored in                    the first memory which, when operating on the first processor, causes the first computing device to:

	store the delivery information in the network-accessible database;
	automatically verify that the delivery person is of legal age to purchase or deliver cannabis products according to the laws of the state in which the customer is located by comparing the delivery information to the database of state laws;
	allow the delivery person to accept the order for delivery;
	when  the order is accepted, automatically  calculate, using a mapping engine, a route from the retailer address to the customer address that does not cross state lines; and
	allow the delivery person to indicate when to transfer the digital currency initially received from a customer, to a retailer, by pressing a currency transfer button; and                a driver assistance system comprising:
	a container configured to store the cannabis products placed into the container;
	a global positioning system device attached to the container;
	a second computing device comprising a second memory and a second processor;
	a mapping and routing engine comprising a fourth plurality of programming instructions stored in the second memory which, when operating on the second processor, causes the second computing device to:
	
	connect with the driver portal via the Internet;
	retrieve the route from the delivery portal;

provide a warning if the container approaches a state line.

(Previously Presented) The system of claim 1, wherein the customer portal, delivery portal, and   retail portal are all located on a server or network of servers, and are accessible through the Internet.

(Canceled)

(Original) The system of claim 1, further comprising an identification scanner configured to: scan identification presented by the customer; and
	confirm the identity of the customer by comparing the image of the identification or its text with an appropriate database.
(Original) The system of claim 1, further comprising a biometric scanner configured to:  scan the face, iris, or fingerprint of the customer; and
	confirm the identity of the customer by comparing the image of the face, iris, or fingerprint with an appropriate database.

(Currently amended) A method for network-enabled cannabis delivery and driver release of  funds, comprising the steps of:
		using a retailer portal operating on a first computing device to perform the steps of: 			    allowing a retailer of cannabis to enter retailer information comprising its address, its
products, and its prices, using a retailer portal;

	receiving orders for cannabis products from a customer, using the retailer portal;
	receiving information about a delivery person, using the retailer portal;
     using a customer portal operating on the first computing device to perform the steps of: 	allowing the customer to enter customer information comprising the customer's identity,
age, and address, using a customer portal;
    storing the customer information in the network-accessible database;
    automatically verifying that the customer is of legal age to purchase cannabis products according to the laws of the state in which the customer is located by comparing the customer information to a database of state laws, using the customer portal;
     receiving an order from the customer to purchase cannabis products from the retailer, using the customer portal, the order comprising an amount of cannabis;
     storing the order in the network-accessible database;
      automatically verifying that the amount of cannabis is within a limit established by the laws of the state in which the customer is located, using the  retailer  portal,  by comparing  the retailer's address to the database of state laws;
     automatically verify that the customer and retailer are located in the same state by  comparing the customer address and the retailer address;
      if the order passes both verifications, sending the order to the: cannabis retailer via the          retailer portal;
     publishing the order simultaneously to a plurality of delivery persons, using a delivery          portal;

      allowing each of the delivery person to enter delivery information comprising the delivery person's identity and location;
     storing the delivery information in the network-accessible database;
      automatically verifying that the delivery person is of legal age to purchase or deliver cannabis products according to the laws of the state in which the customer is located, using the     delivery portal by comparing the delivery information to the database of state laws;
     allowing the delivery person to accept the order for delivery, using the delivery portal;
     when the order is accepted, automatically calculate, using a mapping engine, a route from            the retailer address to the customer address that does not cross state lines ;
          allowing the delivery person to indicate when to transfer the digital currency initially  received from a customer, to a retailer, using the delivery portal ; and
	using a driver assistance system to assist the one delivery person in avoiding crossing of state  lines, the driver assistance system comprising:
a container configured to store the cannabis products placed into the container;
a global positioning system device attached to the container;
	a second computing device comprising a second memory and a second processor;
	a mapping and routing engine comprising a fourth plurality of programming instructions  which, when operating on the second processor, causes the second  computing  device to perform the steps of:

	retrieving the route from the delivery portal;
	periodically determining a location of the container using the global positioning  system device; and
providing a warning if the container approaches a state line.

(Previously Presented) The method of claim 6, wherein the customer portal, delivery portal, and        retail portal are all located on a server or network of servers, and are accessible through the Internet.

(Canceled)

(Previously Presented) The method of claim 6, further comprising the steps of using an  identification scanner to:
	scan identification presented by the customer; and
	confirm the identity of the customer by comparing the image of the identification or its text                      with a database.

(Previously Presented) The method of claim 6, further comprising the steps of using a  biometric scanner configured to:
	scan the face, iris, or fingerprint of the customer; and

Reasons for Allowance
	Claims 1-2,4-7, and 9-10 are allowable.

The following is an examiner’s statement of reasons for allowance:
Eligibility Considerations
	 The claim set has overcome the abstract idea rejection, as the remarks filed on August 19th 2021 and the examiner amendments discussed on August 25th 2021 have integrated the abstract idea into a practical application by at least going beyond generally linking the user of the judicial exception to a particular technological environment because the claims provide a configuration of components such as the multiple computing devices interacting with one another in order to properly carry out order fulfillment and delivery, while following appropriate jurisdictions laws in place for the transportation of regulated substances utilizing a GPS device. Such a system is not generally linking the user of order fulfillment concepts, to a particular technological environment. The utilization of the particular technological environment as seen in the claims, is what integrates the abstract idea into a practical application. This concept can be seen in at least the claim language stating a first computing device comprising a first memory and a first processor; a retailer portal carrying out collecting the retailer based order information. The  customer portal, causes the first computing device to: carry out the various order requirements needed for the customer, and publish the order simultaneously to a plurality of delivery persons; a delivery portal causes the first computing device to: allow delivery drivers to input and provide their required information, and when the order is accepted, automatically calculate, using a mapping engine, a route from the  retailer  address  to the  customer  address that does not  cross state lines; and allow the delivery person to indicate when to transfer the digital currency initially received from a customer, to a retailer, by pressing a currency transfer button  and a driver assistance system comprising: a container configured to  store the cannabis products placed into the container; a global positioning system device attached to the container; a second computing device comprising a second memory and a second processor; a mapping and routing engine comprising a fourth plurality of programming instructions stored in the second memory which, when operating on the second processor, causes the second computing device to: connect with the driver portal via the Internet; retrieve the route from the delivery portal; periodically determine a location of the container using the global positioning system device; and provide a warning if the container approaches a state line. Therefore under step 2A (prong 2), the claims are now considered to be subject matter eligible under 101. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Comment
	Risk Minimizer, “Risky business: 3 Things to Know before getting into Cannabis

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150254743 A1 Dellaportas et al, discloses a method for arranging the sale, service, delivery and transportation of recreational marijuana. Dellaportas generally discloses a retailer system which allows retailers to create an account, receive orders from customers, and a general customer system which allows for customers to input their respective information, create an account, comply with state laws in regards to a legal age.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/JASON B WARREN/
Examiner, Art Unit 3625                         

/ALLISON G WOOD/Primary Examiner, Art Unit 3625